Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed February 1, 2021.  At this point claims 1-16, 18-19 are pending in the instant application and ready for examination by the Examiner.

CLAIM INTERPRETATION
2. 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a special function without the recital of structure, materials, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: ‘risk logic module’ in claims 1, 3-5, 8 and 10-12.
Such claim limitation(s) is/are: ‘disease identification module’ in claim 3.
Such claim limitation(s) is/are: ‘artificial intelligence logic module’ in claims 5 and 12.
Such claim limitation(s) is/are: ‘data presentation module’ in claims 6, 8 and 13.
Such claim limitation(s) is/are: ‘patient monitoring logic module’ in claims 1, 7 and 14.
Such claim limitation(s) is/are: ‘identification logic module’ in claim 10.
Such claim limitation(s) is/are: ‘generation logic module’ in claim 11. 



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “artificial intelligence logic module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification is silent in regards to artificial intelligence logic module. There is no particular structure, either explicitly or inherently, to perform the artificial intelligence logic functions. The specification does not provide sufficient details such that one or ordinary skill in the art would understand how artificial intelligence logic module would be implemented.  


Claims 6, 8 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “data presentation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification is silent in regards to artificial intelligence logic module. There is no particular structure, either explicitly or inherently, to perform the data presentation module functions. The specification does not provide sufficient details such that one or ordinary skill in the art would understand how the data presentation module would be implemented.  
Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 1, 7 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “identification logic module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification is silent in regards to artificial intelligence logic module. There is no particular structure, 
Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “generation logic module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification is silent in regards to artificial intelligence logic module. There is no particular structure, either explicitly or inherently, to perform the generation logic module functions. The specification does not provide sufficient details such that one or ordinary skill in the art would understand how generation logic module would be implemented.  
Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash in view of Liu and further in view of Atkins. (U. S. Patent Publication 20070118399, referred to as Avinash; ‘Integration of RFID and Wireless Sensor Networks’, referred to as Liu; U. S. Patent Publication 20120053957, referred to as Atkins)

Claim 1
Avinash discloses a holistic hospital patient care and management system comprising: a data store operable to receive and store data associated with a plurality of patients including clinical and non-clinical data (Avinash, fig 1, 0087, 0102, 0247, 0081; ‘For example, FIG. 1 illustrates the federated database as being linked to both the data processing system 10 and to the resources 18.  Such arrangements will permit the extract and access information from various resources, while providing the information to the data processing system 10 upon demand.  The data processing system 10, in certain instances, may directly extract or store information in the resources 18 where such information can be accessed and interpreted or translated.’, with ‘Such resources, as described more fully below, may include a variety of data collection systems designed to detect physiological parameters of patients based upon sensed signals.’ and ‘The measurements typically include height, weight, vital signs (e.g. pulse, breathing rate, body temperature and blood pressure).  This information is then recorded, typically on paper for a patient's file.’ With ‘An IKB stores information thus obtained and can be updated periodically or iteratively as information is refined or becomes available, or as the domain definition is refined.’ of Avinash.), the clinical data are selected from at least one member of the group consisting of: vital signs and other physiological data (Avinash, 0102, 0247; ‘Such resources, as described more fully below, may include a variety of data collection systems designed to detect physiological parameters of patients based upon sensed signals.’ and ‘The measurements typically include height, weight, vital signs (e.g. pulse, breathing rate, body temperature and blood pressure).  This information is then recorded, typically on paper for a patient's file.’ of Avinash.); data associated with physical exams by a physician, nurse, or allied health professional; medical history; allergy and adverse medical reactions; family medical information; prior surgical information; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric information; mental status examination; vaccination records; radiological imaging Avinash, 0255; Job history data of applicant maps to ‘Work history, including current or recent employment or tasks in occupations may be of interest, particularly information relating to hazardous, risky or stressful tasks.’ of Avinash.) medical insurance information; hospital utilization patterns; exercise information; addictive substance use data; occupational chemical exposure records; frequency of physician or health system contact logs; location and frequency of habitation change data; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environment data; dietary data; participation in food, housing, and utilities assistance registries; gender; marital status; education data; proximity and number of family or care-giving assistant data; address data; housing status data; social media data; educational level data; and data entered by patients;…. at least one predictive model (Avinash, 0038; FIG. 24 is a flowchart illustrating exemplary components and steps in a predictive model development system;) including a plurality of weighted risk variables (Avinash, 0102; The resource data may also be population-specific so as to permit analysis of specific patient risks and conditions based upon comparisons to known population characteristics. EC: If analysis of specific patient risks are computed, then related risk variables are used.) and risk thresholds in consideration (Avinash, 0361, 0369; ‘By way Avinash, 0114; Over time, and between the various modalities and resource types, then, and in conjunction with data from the other data resources discussed above, the analysis may provide highly insightful feedback regarding medical events, medical conditions, disease states, treatments, predispositions for medical conditions and events, and so forth.);
Avinash does not disclose expressly a plurality of RFID sensors distributed in medical and social service facilities and configured to detect a plurality of RFID tags associated with the plurality of patients to enable real time tracking location and status; a patient monitoring logic module configured to receive location data from the RFID sensors, analyze patient real-time location data, and determine patient status;…. of the clinical and non-clinical data including the location and status information of the plurality of patients. 
Liu discloses a plurality of RFID sensors distributed in medical and social service facilities and configured to detect a plurality of RFID tags associated with the plurality of patients to enable real time tracking location and status (Liu, pp21-22, p12; ‘For example, the RFID system provides identification for the WSN to find specific objects, and the WSN provides additional information, such as locations and environmental conditions, for the RFID system.’ With ‘The Patient Mote communicates with the UHF to monitor patients when they are close to the room.’ And ‘Dot supports a range of applications including manufacturing, the enterprise, oil and gas, utilities, education, government and the military. It is a good solution for access control badges, passive RFID product tags, active RFID asset tags, real time location systems (RTLS) and distributed sensor transmitters.’); a patient monitoring logic module configured to receive location data from the RFID sensors, analyze patient real-time location data, and determine patient status (Liu, p12; ‘Active tags with integrated sensors are used in the following applications: temperature sensing and rnonitoring,3 vibration detection,5 blood pressure and heartbeat rate monitoring, etc. 14 Next we describe industrial and academic solutions.’ And ‘It is a good solution for access control badges, passive RFID product tags, active RFID asset tags, real time location systems (RTLS) and distributed sensor transmitters.’);…. of the clinical and non-clinical data including the location and status information of the plurality of patients. (Liu, pp21-22, p12; ‘For example, the RFID system provides identification for the WSN to find specific objects, and the WSN provides additional information, such as locations and environmental conditions, for the RFID system.’ With ‘The Patient Mote communicates with the UHF RFID reader to monitor patients when they are close to the room.’ And ‘Dot supports a range of applications including manufacturing, the enterprise, oil and gas, utilities, education, government and the military. It is a good solution for access control badges, passive RFID product tags, active RFID asset tags, real time location systems (RTLS) and distributed sensor transmitters.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash and Liu before him/her at the time of the invention to modify Avinash to incorporate RFID technology of Liu. Given the advantage 
Avinash and Liu do not disclose expressly a risk logic module configured to apply the at least one predictive model to the clinical and non-clinical data including the location and status information to determine at least one risk score associated with each of the plurality of patients, and to stratify the risks associated with the plurality of patients in response to the risk scores; and a user interface of a specified device configured to present the stratified risks associated with the plurality of patients.
Atkins discloses a risk logic module configured to apply the at least one predictive model to the clinical and non-clinical data including the location and status information to determine at least one risk score associated with each of the plurality of patients (Atkins, 0071;  Column 812D may contain, for each row in data structure 800, a score. This score may be used in assessing a level of documented risk when patient data, such as charting data 166 (FIG. 1), indicates that a patient has an associated risk factor, as identified in column 812B and, if applicable, a sub -risk factor as identified in column 812C.), and to stratify the risks associated with the plurality of patients in response to the risk scores (Atkins, 0108; Conversely, if the risk category determined by matching the risk score to values indicated in data structure 700 indicates a lower level of risk than the risk assessment,… EC: Stratify maps to level.); and a user interface of a specified device configured to present the stratified risks associated with the plurality of patients. (Atkins, 0093, 0071, 0108; ‘Upon selection of tab 410B, the tool may configure graphical user interface 400 with a sub-area 520 presenting a user with controls that allow the user to select a category of conditions.’ …..‘This score may be 

Claim 2
Avinash discloses wherein the specified device is selected from the group consisting of a mobile telephone, a laptop, a desktop computer, and a display monitor. (Avinash, fig 10; A computer which has a input keyboard and output monitor of Avinash.)

Claim 3
Avinash discloses wherein the risk logic module further comprises a disease identification logic module configured to analyze the clinical and non-clinical Avinash, 0134; The example ‘However, based upon the results of one or more of the electrical tests described above other, more detailed tests of the same nature or of different types may be in order.  The analyses may be combined or considered separately to better identify potential abnormalities, physical conditions, or disease states.’ of Avinash.)

Claim 5
Avinash discloses wherein the risk logic module further comprises an artificial intelligence logic module configured to detect (Avinash, 0414; ‘In recent years several methods and techniques from the fields of artificial intelligence, decision theory and statistics have been introduced into models of the medical management of patients (diagnosis, treatment, follow-up), analyze, and verify trends indicated in the clinical and non-clinical data (Avinash, 0288; ‘One of the results of research in the area of artificial intelligence (AI) has been the development of techniques which allow the modeling of information at higher levels of abstraction.’ of Avinash. Examiner’s Comment: The Examiner maps trends to abstraction.) and modify the plurality of weighted risk variables and risk thresholds in response to detected and verified trends indicated in the clinical and non-clinical data. (Avinash, 0285; ‘The networks are first trained by presentation of known data about objects or classes of events, and then are applied to distinguish between unknown objects or classes of events.’ of Avinash.)

Claim 8
Avinash, fig 1, 0087, 0102, 0247, 0081; ‘For example, FIG. 1 illustrates the federated database as being linked to both the data processing system 10 and to the resources 18.  Such arrangements will permit the federated database, and the software contained therein, to extract and access information from various resources, while providing the information to the data processing system 10 upon demand.  The data processing system 10, in certain instances, may directly extract or store information in the resources 18 where such information can be accessed and interpreted or translated.’, with ‘Such resources, as described more fully below, may include a variety of data collection systems designed to detect physiological parameters of patients based upon sensed signals.’ and ‘The measurements typically include height, weight, vital signs (e.g. pulse, breathing rate, body temperature and blood pressure).  This information is then recorded, typically on paper for a patient's file.’ With ‘An IKB stores information thus obtained and can be updated periodically or iteratively as information is refined or becomes available, or as the domain definition is refined.’ of Avinash.);…. a risk logic module (Avinash, 0102; The resource data may also be population-specific so as to permit analysis of specific patient risks and conditions based upon comparisons to known population characteristics.) configured to apply the at least one predictive model. (Avinash, 0038; FIG. 24 is a flowchart illustrating exemplary components and steps in a predictive model development system)

Liu discloses a plurality of presence detection sensors distributed in the plurality of clinical and social service organizations and configured to detect a plurality of tags associated with the plurality of patients to enable real-time tracking location and status (Liu, pp21-22, p12; ‘For example, the RFID system provides identification for the WSN to find specific objects, and the WSN provides additional information, such as locations and environmental conditions, for the RFID system.’ With ‘The Patient Mote communicates with the UHF RFID reader to monitor patients when they are close to the room.’ And ‘Dot supports a range of applications including manufacturing, the enterprise, oil and gas, utilities, education, government and the military. It is a good solution for access control badges, passive RFID product tags, active RFID asset tags, real time location systems (RTLS) and distributed sensor transmitters.’);….to the clinical and non-clinical data including the patient location. (Liu, pp21-22, p12; ‘For example, the RFID system provides identification for the WSN to find specific objects, and the WSN provides additional information, such as locations and environmental conditions, for the RFID system.’ With ‘The Patient Mote communicates with the UHF RFID reader to monitor patients when they are close to the room.’ And ‘Dot supports a range of applications including manufacturing, the enterprise, oil and gas, utilities, education, government and the military. It is a good solution for access control badges, passive , real time location systems (RTLS) and distributed sensor transmitters.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash and Liu before him/her at the time of the invention to modify Avinash to incorporate RFID technology of Liu. Given the advantage of being able to have a location and information of a patient , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Avinash and Liu do not disclose expressly and status information to determine at least one risk score associated with the at least one patient, and to stratify the risk associated with the at least one patient related to the at least one medical condition in response to the risk score; and a data presentation module configured to display the medical condition, risk scores, and risk stratification associated with each patient on a user interface of a specified device.
Atkins discloses and status information to determine at least one risk score associated with the at least one patient (Atkins, 0071;  Column 812D may contain, for each row in data structure 800, a score. This score may be used in assessing a level of documented risk when patient data, such as charting data 166 (FIG. 1), indicates that a patient has an associated risk factor, as identified in column 812B and, if applicable, a sub -risk factor as identified in column 812C.), and to stratify the risk associated with the at least one patient related to the at least one medical condition in response to the risk score (Atkins, 0108; Conversely, if the risk category determined by matching the risk score to values indicated in data structure 700 indicates a lower level of risk than the risk assessment,… EC: Stratify maps to level.); and a data presentation module configured to display the medical condition, risk scores, and risk stratification associated Atkins, 0093, 0071, 0108; ‘Upon selection of tab 410B, the tool may configure graphical user interface 400 with a sub-area 520 presenting a user with controls that allow the user to select a category of conditions.’ …..‘This score may be used in assessing a level of documented risk when patient data, such as charting data 166 (FIG. 1), indicates that a patient has an associated risk factor, as identified in column 812B and, if applicable, a sub -risk factor as identified in column 812C. ’ ….. ‘Conversely, if the risk category determined by matching the risk score to values indicated in data structure 700 indicates a lower level of risk than the risk assessment, the tool may determine that documentation of risk factors possibly has been omitted and the user may be prompted to provide additional justification.’ EC: Stratify maps to level.) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu and Atkins before him/her at the time of the invention to modify Avinash and Liu to incorporate risk scores, status information and outputting information on a display of Atkins. Given the advantage of being able to show to a user the standing of a patient’s health, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Avinash discloses wherein the specified device is selected from the group consisting of a mobile telephone, a laptop, a desktop computer, and a display monitor. (Avinash, fig 10; A computer which has a input keyboard and output monitor of Avinash.)


Avinash discloses wherein the risk logic module further comprises a disease identification logic module configured to analyze the clinical and non-clinical data including the patient location and status information associated with a particular patient and identify the at least one medical condition associated with the patient. (Avinash, 0134; The example ‘However, based upon the results of one or more of the electrical tests described above other, more detailed tests of the same nature or of different types may be in order.  The analyses may be combined or considered separately to better identify potential abnormalities, physical conditions, or disease states.’ of Avinash.)


Claims 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash, Liu and Atkins as applied to claims 1-3, 5 and 8-10 above, and further in view of Mahesh. (U. S. Patent Publication 20090048866, referred to as Mahesh)

Claim 4
Avinash, Liu and Atkins do not disclose expressly wherein the risk logic module further comprises a natural language processing and generation logic module configured to process and analyze clinical and non-clinical data expressed in natural language, and to generate an output expressed in natural language.
Mahesh, abstract, 0049; ‘The report acquisition component is adapted to receive a medical report.  The language processing component adapted to apply natural language processing techniques to the medical report.’ ….. ‘‘The output of the natural language processing component 230 may be communicated to the other components of the report router 210.  For example the machine readable output of the natural language processing component 230 may be communicated to the data mining component 270.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu, Atkins and Mahesh before him/her at the time of the invention to modify Avinash, Liu and Atkins to incorporate the ability to interpret natural language of Mahesh. Given the advantage of being able to use previously existing medical records, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Avinash, Liu and Atkins do not disclose expressly wherein the risk logic module further comprises a natural language processing and generation logic module configured to process and analyze clinical and non-clinical data expressed in natural language, and to generate an output expressed in natural language.
Mahesh discloses wherein the risk logic module further comprises a natural language processing and generation logic module configured to process and Mahesh, abstract, 0049; ‘The report acquisition component is adapted to receive a medical report.  The language processing component adapted to apply natural language processing techniques to the medical report.’ ….. ‘‘The output of the natural language processing component 230 may be communicated to the other components of the report router 210.  For example the machine readable output of the natural language processing component 230 may be communicated to the data mining component 270.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu, Atkins and Mahesh before him/her at the time of the invention to modify Avinash, Liu and Atkins to incorporate the ability to interpret natural language of Mahesh. Given the advantage of being able to use previously existing medical records, one having ordinary skill in the art would have been motivated to make this obvious modification.


Claims 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash, Liu and Atkins as applied to claims 1-3, 5 and 8-10 above, and further in view of Lloyd. (U. S. Patent Publication 20060224416, referred to as Lloyd)

Claim 6

Lloyd discloses a data presentation module configured to display a list of plurality of patients with the at least one identified medical condition and risk score associated with each patient. (Lloyd, 0073; For example, the listing may comprise the top 1% of probability scores for patients with the depression label and/or the top 5% and/or at least the top 10% of probability scores for a particular predictive factor, or combination of predictive factors, e.g., primary diagnosis and/or secondary diagnosis for behavioral health.) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu, Atkins and Lloyd before him/her at the time of the invention to modify Avinash, Liu and Atkins to incorporate the ability to view all of the patients and health issues of Lloyd. Given the advantage of being able to scan for a trend of health issues per location, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Avinash, Liu and Atkins do not disclose expressly wherein the data presentation module is configured to display a list of patients, and medical condition and risk score of each patient.
Lloyd discloses wherein the data presentation module is configured to display a list of patients, and medical condition and risk score of each patient. (Lloyd, 0073; For example, the listing may comprise the top 1% of probability scores for patients with the .


Claims 7, 12, 14-16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash, Liu and Atkins as applied to claims 1-3, 5 and 8-10 above, and further in view of Butler. (U. S. Patent Publication 20120206243, referred to as Butler)

Claim 7
Avinash, Liu and Atkins do not disclose expressly wherein the patient monitoring logic module is configured to determine the status of a patient in response to the detected location thereof, including a location pattern of each patient indicative of adherence to appointment attendance.
Butler discloses wherein the patient monitoring logic module is configured to determine the status of a patient in response to the detected location thereof (Butler, 0911; In such an example, a physician checking into a hospital facility may have a data Butler, 0890, 0901;’ In embodiments, a medical RFID tag 2118 associated with a pharmaceutical product may interface with a medical RFID tag 2118 associated with an individual patient. In embodiments, a patient-based medical RFID tag 2118 may bear information about a patient's medical condition, may contain data from the patient's medical record, and the like.’…..’ In embodiments, a medical RFID tag 2118 that permits patient tracking 2112 as a patient "checks in" at particular units within a health care system may provide data that other information systems may use. For example, patient tracking 2112 using a medical RFID tag 2118 may allow a patient's presence at a particular unit to be recorded so that an attendance history may be recorded.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu, Atkins and Butler before him/her at the time of the invention to modify Avinash, Liu and Atkins to incorporate the status of the patient, location of the patient, appointment information, medical condition of a patient of Butler. Given the advantage of identify a specific patient and observing if a patient is in the correct location for a given condition for treatment, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Avinash discloses wherein the risk logic module further comprises an artificial intelligence logic module configured to detect (Avinash, 0414; ‘In recent years several Avinash, 0288; ‘One of the results of research in the area of artificial intelligence (AI) has been the development of techniques which allow the modeling of information at higher levels of abstraction.’ of Avinash. Examiner’s Comment: The Examiner maps trends to abstraction.) and modify the plurality of weighted risk variables and risk thresholds in response to detected and verified trends indicated in the clinical and non-clinical data. (Avinash, 0285; ‘The networks are first trained by presentation of known data about objects or classes of events, and then are applied to distinguish between unknown objects or classes of events.’ of Avinash.)
Avinash, Liu and Atkins do not disclose expressly including a location pattern of each patient indicative of adherence to appointment attendance.
Butler discloses including a location pattern of each patient indicative of adherence to appointment attendance. (Butler, 0890, 0901;’ In embodiments, a medical RFID tag 2118 associated with a pharmaceutical product may interface with a medical RFID tag 2118 associated with an individual patient. In embodiments, a patient-based medical RFID tag 2118 may bear information about a patient's medical condition, may contain data from the patient's medical record, and the like.’…..’ In embodiments, a medical RFID tag 2118 that permits patient tracking 2112 as a patient "checks in" at particular units within a health care system may provide data that other information systems may use. For example, patient tracking 2112 using a medical RFID tag 2118 

Claim 14
Avinash, Liu and Atkins do not disclose expressly a patient monitoring logic module configured to automatically determine the status of the patient in response to the detected locations of the patient.
Butler discloses a patient monitoring logic module configured to automatically determine the status of the patient in response to the detected locations of the patient. (Butler, 0911; In such an example, a physician checking into a hospital facility may have a data set about the status of his in-hospital patients downloaded into a handheld device or portable computer after his medical RFID tag 2118 is recognized upon check-in by the hospital information system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu, Atkins and Butler before him/her at the time of the invention to modify Avinash, Liu and Atkins to incorporate the status of the patient, location of the patient, appointment information, medical condition of a patient of Butler. Given the advantage of identify a specific patient and observing if 

Claim 15
Avinash discloses a holistic hospital patient care and management method, comprising: receiving patient data including clinical and non-clinical data associated with a plurality of patients admitted to a hospital (Avinash, fig 1, 0087, 0102, 0247, 0081; ‘For example, FIG. 1 illustrates the federated database as being linked to both the data processing system 10 and to the resources 18.  Such arrangements will permit the federated database, and the software contained therein, to extract and access information from various resources, while providing the information to the data processing system 10 upon demand.  The data processing system 10, in certain instances, may directly extract or store information in the resources 18 where such information can be accessed and interpreted or translated.’, with ‘Such resources, as described more fully below, may include a variety of data collection systems designed to detect physiological parameters of patients based upon sensed signals.’ and ‘The measurements typically include height, weight, vital signs (e.g. pulse, breathing rate, body temperature and blood pressure).  This information is then recorded, typically on paper for a patient's file.’ With ‘An IKB stores information thus obtained and can be updated periodically or iteratively as information is refined or becomes available, or as the domain definition is refined.’ of Avinash.);….. providing a set of at least one predictive model (Avinash, 0038; FIG. 24 is a flowchart illustrating exemplary components and steps in a predictive model development system;) using clinical and Avinash, fig 1, 0087, 0102, 0247, 0081; ‘For example, FIG. 1 illustrates the federated database as being linked to both the data processing system 10 and to the resources 18.  Such arrangements will permit the federated database, and the software contained therein, to extract and access information from various resources, while providing the information to the data processing system 10 upon demand.  The data processing system 10, in certain instances, may directly extract or store information in the resources 18 where such information can be accessed and interpreted or translated.’, with ‘Such resources, as described more fully below, may include a variety of data collection systems designed to detect physiological parameters of patients based upon sensed signals.’ and ‘The measurements typically include height, weight, vital signs (e.g. pulse, breathing rate, body temperature and blood pressure).  This information is then recorded, typically on paper for a patient's file.’ With ‘An IKB stores information thus obtained and can be updated periodically or iteratively as information is refined or becomes available, or as the domain definition is refined.’ of Avinash.)….. to identify at least one patient having at least one medical condition requiring medical care. (Avinash, 0114; Over time, and between the various modalities and resource types, then, and in conjunction with data from the other data resources discussed above, the analysis may provide highly insightful feedback regarding medical events, medical conditions, disease states, treatments, predispositions for medical conditions and events, and so forth.)

Liu discloses receiving real-time location data from a plurality of RFID sensors distributed in medical and social service facilities and configured to detect a plurality of RFID tags associated with the plurality of patients (Liu, pp21-22, p12; ‘For example, the RFID system provides identification for the WSN to find specific objects, and the WSN provides additional information, such as locations and environmental conditions, for the RFID system.’ With ‘The Patient Mote communicates with the UHF RFID reader to monitor patients when they are close to the room.’ And ‘Dot supports a range of applications including manufacturing, the enterprise, oil and gas, utilities, education, government and the military. It is a good solution for access control badges, passive RFID product tags, active RFID asset tags, real time location systems (RTLS) and distributed sensor transmitters.’); accessing the patient data including the location data associated with the plurality of patients, and pre-processing the patient data (Liu, p12; ‘Active tags with integrated sensors are used in the following applications: temperature sensing and rnonitoring,3 vibration detection,5 blood pressure and heartbeat rate monitoring, etc. 14 Next we describe industrial and academic solutions.’ And ‘It is a good solution for access control badges, passive RFID product tags, active RFID asset tags, real time location systems (RTLS) and distributed sensor transmitters.’) including Liu, pp21-22, p12; ‘For example, the RFID system provides identification for the WSN to find specific objects, and the WSN provides additional information, such as locations and environmental conditions, for the RFID system.’ With ‘The Patient Mote communicates with the UHF RFID reader to monitor patients when they are close to the room.’ And ‘Dot supports a range of applications including manufacturing, the enterprise, oil and gas, utilities, education, government and the military. It is a good solution for access control badges, passive RFID product tags, active RFID asset tags, real time location systems (RTLS) and distributed sensor transmitters.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash and Liu before him/her at the time of the invention to modify Avinash to incorporate RFID technology of Liu. Given the advantage of being able to have a location and information of a patient , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Avinash and Liu do not disclose expressly analyzing the clinical and non-clinical data associated with a particular patient and identifying the at least one medical condition and determining a risk score associated with each of the plurality of patients in response to the patient data, …. presenting patient medical condition and location information on a user interface of a specified device.
Atkins discloses analyzing the clinical and non-clinical data associated with a particular patient and identifying the at least one medical condition and determining a risk score associated with each of the plurality of patients in response to the patient data, (Atkins, 0071;  Column 812D may contain, for each row in data structure 800, a score. This score may be used in assessing a level of documented risk when patient Atkins, 0093, 0071, 0108; ‘Upon selection of tab 410B, the tool may configure graphical user interface 400 with a sub-area 520 presenting a user with controls that allow the user to select a category of conditions.’ …..‘This score may be used in assessing a level of documented risk when patient data, such as charting data 166 (FIG. 1), indicates that a patient has an associated risk factor, as identified in column 812B and, if applicable, a sub -risk factor as identified in column 812C. ’ ….. ‘Conversely, if the risk category determined by matching the risk score to values indicated in data structure 700 indicates a lower level of risk than the risk assessment, the tool may determine that documentation of risk factors possibly has been omitted and the user may be prompted to provide additional justification.’ EC: Stratify maps to level.) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu and Atkins before him/her at the time of the invention to modify Avinash and Liu to incorporate risk scores, status information and outputting information on a display of Atkins. Given the advantage of being able to show to a user the standing of a patient’s health, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Avinash, Liu and Atkins do not disclose expressly at least one medical condition, and the location pattern of each patient indicative of adherence to appointment attendance.
Butler, 0890, 0901;’ In embodiments, a medical RFID tag 2118 associated with a pharmaceutical product may interface with a medical RFID tag 2118 associated with an individual patient. In embodiments, a patient-based medical RFID tag 2118 may bear information about a patient's medical condition, may contain data from the patient's medical record, and the like.’…..’ In embodiments, a medical RFID tag 2118 that permits patient tracking 2112 as a patient "checks in" at particular units within a health care system may provide data that other information systems may use. For example, patient tracking 2112 using a medical RFID tag 2118 may allow a patient's presence at a particular unit to be recorded so that an attendance history may be recorded.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu, Atkins and Butler before him/her at the time of the invention to modify Avinash, Liu and Atkins to incorporate the status of the patient, location of the patient, appointment information, medical condition of a patient of Butler. Given the advantage of identify a specific patient and observing if a patient is in the correct location for a given condition for treatment, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 16
Avinash discloses wherein presenting patient medical condition and location information on the specified device comprises presenting on a specified device selected from the group consisting of a mobile telephone, a laptop, a desktop computer, and Avinash, fig 10; A computer which has a input keyboard and output monitor of Avinash.)

Claim 19
Avinash discloses detecting, analyzing, and verifying trends indicated in the clinical and non-clinical data (Avinash, 0288; ‘One of the results of research in the area of artificial intelligence (AI) has been the development of techniques which allow the modeling of information at higher levels of abstraction.’ of Avinash. Examiner’s Comment: The Examiner maps trends to abstraction.)and modifying a plurality of weighted risk variables and risk thresholds used in the predictive model in response to detected and verified trends indicated in the clinical and non-clinical data. (Avinash, 0285; ‘The networks are first trained by presentation of known data about objects or classes of events, and then are applied to distinguish between unknown objects or classes of events.’ of Avinash.)


Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash, Liu, Atkins and Butler as applied to claims 7, 12, 14-16 and 19 above, and further in view of Mahesh. (U. S. Patent Publication 20090048866, referred to as Mahesh)

Claim 18

Mahesh discloses processing and analyzing clinical and non-clinical data expressed in natural language, and to generate an output expressed in natural language. (Mahesh, abstract, 0049; ‘The report acquisition component is adapted to receive a medical report.  The language processing component adapted to apply natural language processing techniques to the medical report.’ ….. ‘‘The output of the natural language processing component 230 may be communicated to the other components of the report router 210.  For example the machine readable output of the natural language processing component 230 may be communicated to the data mining component 270.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avinash, Liu, Atkins, Butler and Mahesh before him/her at the time of the invention to modify Avinash, Liu, Butler and Atkins to incorporate the ability to interpret natural language of Mahesh. Given the advantage of being able to use previously existing medical records, one having ordinary skill in the art would have been motivated to make this obvious modification.


Response to Arguments
5.	Applicant’s arguments filed on 2/1/2021 for claims 1-16, 18-19 are moot in light of the new references. 


6.	Claims 1-16 and 18-19 are rejected.
	

Conclusion	
7.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-search terms: patient, care, location, treatment, risk, factor, trend, location
	-U. S. Patent Publication 20210082582: Barrett
	-U. S. Patent Publication 20200082932: Salinas

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 

	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121